931 F.2d 63
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Keith BONNETT, Defendant-Appellant.
No. 90-2103.
United States Court of Appeals, Tenth Circuit.
April 23, 1991.

Before STEPHEN H. ANDERSON and TACHA, Circuit Judges, and KANE,* District Judge.
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from a district court order adopting the magistrate's recommendation to deny defendant's amended 28 U.S.C. Sec. 2255 motion.  Defendant seeks collateral relief from his conviction, following a guilty plea, on one count of conspiracy to possess with intent to distribute cocaine.  See 18 U.S.C. Sec. 846.


3
Although not presented or argued in precisely the same terms throughout these proceedings, the issues raised by defendant's amended motion include:


4
(1) The trial court failed to ensure that defendant understood the nature and consequences of the charges against him and neglected to establish the factual basis for defendant's plea, in violation of Fed.R.Crim.P. 11 and the Fifth and Sixth Amendments;


5
(2) The agreement underlying defendant's plea was breached when defendant was sentenced to a term beyond the eight years the government agreed to recommend;


6
(3) Defendant's plea was coerced by a combination of the conditions and duration of his pretrial confinement;


7
(4) Defense counsel rendered ineffective assistance prior to and following defendant's plea;  and


8
(5) Defendant's constitutional and statutory speedy trial rights were violated.


9
Upon consideration of the issues raised and materials submitted on this appeal, we concur in the district court's disposition of the instant motion.  Defendant has failed to demonstrate the existence of a valid, meritorious ground for the relief sought.


10
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.


11
The mandate shall issue forthwith.



*
 Honorable John L. Kane, Senior District Judge, United States District Court for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3